Citation Nr: 0318471	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  95-28 100	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1976 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The veteran 
testified in support of his claims at an August 1996 RO 
hearing.  The veteran also rendered testimony at a February 
1997 video conference before the undersigned.  In June 1998, 
this case was remanded by the Board for further development.  
The case was transferred to the Newark, New Jersey RO.  In 
addition, the veteran changed representation to the American 
Legion.

The Board notes that in a March 2003 rating decision, service 
connection was granted for post-traumatic stress disorder 
with depressive disorder.  The veteran has not initiated an 
appeal as to that action.  


REMAND

In conjunction with the Board's June 1998 remand, the veteran 
was afforded a VA examination in June 1999.  In addition, a 
September 1999 addendum to that report was completed.  That 
examination report and addendum indicated that the current 
diagnosis of degenerative disc disease of the lumbosacral 
spine was unrelated to service and/or to his service-
connected lumbosacral strain.  However, thereafter, in August 
2002, service records to include service medical records were 
obtained.  The examiner who conducted the June 1999 
examination did not have these newly received records for 
review.  As such, the veteran should be afforded a new VA 
neurological examination to determine whether there exists 
any relationship between the nonservice-connected lumbosacral 
degenerative disc disease and the veteran's period of 
military service or his service-connected lumbosacral strain.  
The examiner should be requested to opine as to whether it is 
as likely as not that any lumbosacral degenerative disc 
disease is of service origin, to include being a residual of 
the two low back injuries during service; whether it is as 
likely as not that any lumbosacral degenerative disc disease 
is proximately due to or the result of the service-connected 
lumbosacral strain, irrespective of any superimposed post 
service work-related low back injuries; whether it is as 
likely as not that any lumbosacral degenerative disc disease 
predisposed the veteran to any superimposed post service 
work-related low back injuries; and whether or not the 
service-connected lumbosacral strain aggravates his 
lumbosacral degenerative disc disease.  See Allen v. Brown, 7 
Vet. App. 739 (1995).

In the event that the examiner determines that there is no 
relationship whatsoever between the veteran's degenerative 
disc disease and the veteran's period of military service 
and/or his service-connected lumbosacral strain, he should be 
afforded another VA orthopedic examination in order to 
determine what current back symptoms are due to his service-
connected lumbosacral strain only.  The directives of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) should be considered.  

Since this case is being remanded, there is evidence that the 
veteran received regular treatment for his various back 
disorders from the Philadelphia, Pennsylvania VA Medical 
Center.  Therefore, those outpatient records should be 
obtained.  

Finally, the Board notes that the veteran's records from the 
Social Security Administration (SSA) were associated with the 
claims file.  A review of these records was not indicated in 
either of the two recent supplemental statements of the case 
which were issued subsequent to the receipt of that evidence.  

In this case, the veteran has been notified of the Veterans 
Claims Assistance Act (VCAA).  VA should continue to 
undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The veteran is hereby informed that if there is 
evidence supporting the issues on appeal, he must submit that 
evidence to VA.


Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if he 
has evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.

2.  All outpatient records, which are not 
already in the claims file, of the 
veteran's treatment at the Philadelphia, 
Pennsylvania VA Medical Center should be 
obtained and associated with the claims 
file.  The outpatient records relating to 
treatment of a back disorder should be 
dated from April 1, 2003.  

3.  The veteran should be afforded a VA 
neurological examination to determine 
whether there exists any relationship 
between the veteran's lumbosacral 
degenerative disc disease and his period 
of military service or his service-
connected lumbosacral strain.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the examiner 
prior to the examination.  The examiner 
should specifically review the additional 
service records/service medical records 
which were received by the RO in August 
2002 and which are contained in a VA Form 
21-4582 envelope.  All indicated tests 
and studies should be performed.  All 
findings should be reported.  The 
examiner should explain the rationale for 
any opinion rendered.  The examiner 
should be requested to opine as to the 
following questions:

A.  Whether it is as likely as not that 
any lumbosacral degenerative disc disease 
is of service origin, to include being a 
residual of the two low back injuries 
during service?

B.  Whether it is as likely as not that 
any lumbosacral degenerative disc disease 
is proximately due to or the result of 
the service- connected lumbosacral 
strain, irrespective of any superimposed 
post service work-related low back 
injuries?

C.  Whether it is as likely as not that 
any lumbosacral degenerative disc disease 
predisposed the veteran (as contended) to 
any superimposed post service work-
related low back injuries?

D.  If the answers to the above questions 
indicate a less than likely causal 
relationship between the veteran's 
lumbosacral degenerative disc disease and 
his service or service-connected 
lumbosacral strain, did his service-
connected lumbosacral strain aggravate 
his nonservice-connected lumbosacral 
degenerative disc disease and, if so, 
what is the degree or level of such 
aggravation?

4.  In the event that the neurological 
examination results in a determination 
that there is no relationship whatsoever 
between the veteran's degenerative disc 
disease and the veteran's period of 
military service and/or his service-
connected lumbosacral strain, he should 
be afforded another VA orthopedic 
examination in order to determine what 
current back symptoms are due to his 
service-connected lumbosacral strain 
only.  The examiner should specifically 
determine the current nature, extent, and 
manifestations of the veteran's 
lumbosacral strain disability.  All 
indicated tests should be completed.  The 
claims file, to include all evidence 
added to the record pursuant to this 
REMAND, should be made available to the 
examiner prior to the examination.  The 
examiner should identify all current back 
disorders which are present, and, if 
possible, state which current symptoms 
are due to the veteran's lumbosacral 
strain disability, only.  If 
manifestations of any other back disorder 
are present, including degenerative disc 
disease, the examiner should indicate if 
those manifestations may be disassociated 
from those due to lumbosacral strain.  
The examiner should specifically indicate 
what, if any of the following are 
present: listing of the whole spine to 
the opposite side, a positive 
Goldthwaite's sign, a marked limitation 
of forward bending in the standing 
position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the foregoing with abnormal mobility on 
forced motion.  Also, the examiner should 
also be asked to determine whether the 
low back exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should explain the rationale 
for any opinion rendered.

5.  All actions undertaken should comply 
with all notice and assistance 
requirements set forth in the VCAA.  This 
should include notice to the veteran of 
any information not previously of record 
that is needed to substantiate the claim.  

6.  Upon completion of the requested 
actions, the issues on appeal should be 
readjudicated taking into consideration 
all of the evidence of record to include 
evidence not addressed in the prior 
statement of the case and supplemental 
statements of the case, including the SSA 
records as well as evidence obtained in 
conjunction with this remand.  
Thereafter, if either claim remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures to include an issuance of a 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs VA to provide expeditious handling of all cases that 
have been remanded by 


the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

